Niehoff, J. (dissenting).
In this case plaintiffs who have a respected and important cause to espouse seek to compel defendant, the owner of a shopping mall, to furnish them, rent free, with space in the mall where they may distribute leaflets advocating their beliefs. They assert that the provision of the Bill of Rights contained in the New York State Constitution guaranteeing the exercise of free speech gives them the right to make such demand of defendant and requires defendant to accede to it.
The United States Supreme Court, in a case which is indistinguishable from the case at bar, when called upon to pass on the issue of whether such right exists under the free speech clause of the Federal Constitution, concluded that such provision, which was designed to protect the individual against action by governmental authorities, and not by private persons, does not bestow a right on persons desiring to distribute leaflets (espousing a cause in which they believe) to do so on the property of a large, privately owned suburban shopping mall and does not compel the owner of such a shopping center to allow such leafleting on its property (see, Lloyd Corp. v Tanner, 407 US 551; Hudgens v National Labor Relations Bd., 424 US 507).
Recognizing that such ruling by the United States Supreme Court prevents them from relying upon the Federal Constitution, plaintiffs have turned to the New York Constitution in the *204hope of persuading the courts of this State to reject the well-reasoned holdings of the United States Supreme Court outlined in the foregoing cases and to interpret the State Constitution as granting them a right which all agree they do not possess under the Federal Constitution.
Special Term labeled this case as one of “novel impression” involving “the right of free speech versus the right of privacy” (SHAD Alliance v Smith Haven Mall, 118 Misc 2d 841). Faced with choosing between the almost holy right of free speech and the property or privacy rights of a large commercial enterprise, the temptation is well-nigh irresistible to be moved to declare that the exalted right of free speech must, pf necessity, take precedence over the rights of property and/or privacy, particularly since the intrusion by plaintiffs on such rights in most cases is likely to be minimal in nature. Indeed, looking at this case as though it involves little more than a balancing of the aforementioned rights, the contest between the litigants before us becomes a lopsided one, or no contest at all. Hence, it is not at all surprising that Special Term, having stated at the outset of its opinion that this case involves “the right of free speech versus the right of privacy”, would be prompted to be more expansive in its ruling on plaintiffs’ claim than the United States Supreme Court would have been had the case been predicated on the Federal Constitution.
But, the issue we are called upon to decide involves more than a simple balancing of conflicting rights. Before any such balancing may be undertaken it must be determined whether plaintiffs have any right under the New York State Constitution to insist on being permitted to distribute their leaflets on defendant’s privately owned property.
Until Special Term decided this case no court in this State had ever ruled in a reported decision that an individual’s constitutional right of free speech could be exercised on the private property of another individual against the owner’s wishes. Indeed, all of the reported cases hold to the contrary. Special Term’s ruling in the instant case, which impresses us as a “good result oriented” decision, flies in the face of well-established principles of law announced by our Court of Appeals as well as by the highest court in the land and, in our view, constitutes a usurpation of power by a court of this State. Therefore, we cannot vote to affirm that decision.
In short, we conclude, as did the United States Supreme Court when interpreting the Federal Constitution, (1) that when the framers of New York’s Constitution prepared the Bill of Rights, *205and when the people adopted it, they did not intend to confer a right on individuals to exercise their right of free speech on the private property of others without their consent, (2) that this court cannot arrive at the conclusion that the State Constitution confers such a right upon leafleteers or imposes a duty upon the private property owner to allow individuals to thus use its property without ignoring the history of the Bill of Rights and its purpose, and without undertaking to rewrite the Constitution, and (3) if there is to be any infringement upon the private property rights of one citizen by another on public policy grounds that encroachment must come about as the result of an act of the Legislature rather than by the courts extending the guarantees of the Constitution, on a case-by-case basis, to situations never envisioned by the framers of the Constitution and not reasonably encompassed by either the letter or spirit of that document.
There is no dispute concerning the operative facts.
Plaintiffs SHAD Alliance (SHAD) and Paumanok People’s Organization (PPO) are organizations which oppose the use of nuclear energy to generate electricity. Plaintiffs Hank Glaser and Carol Cina are individuals who, in the past, have handed out leaflets opposing nuclear power. The defendant Smith Haven Mall (Mall) is a shopping center located in Suffolk County, Long Island, New York, owned by the Prudential Insurance Company of America and operated by a privately owned management company.
On two occasions, namely, July 5, 1980 and August 16,1980, representatives of SHAD and PPO went to the Mall, stood under the portico at the main entrance to the Mall and began handing out leaflets opposing the use of nuclear power. On both of the above dates, the plaintiffs were stopped from leafleting by a representative of the defendant pursuant to a Mall policy which prohibits leafleting without the permission of the Mall manager. Thereafter, the plaintiffs sought permission to distribute their leaflets but were refused. This action ensued.
In their amended complaint, the plaintiffs seek injunctive and declaratory relief directing the defendant to permit them to distribute leaflets at the Mall. The relief is predicated upon NY Constitution, article I, §§ 8, 9 and 11 (any claim under this latter section has been abandoned). After issue was joined defendant moved for summary judgment dismissing plaintiffs’ complaint in its entirety on the ground that the above-enumerated sections of the New York Constitution do not confer upon plaintiffs any *206constitutional rights to distribute leaflets on the Mall’s private property. The plaintiffs cross-moved for summary judgment permitting them to engage in leafleting at the Mall.
In its decision, Special Term asked the question: “In view of the Supreme Court decisions in Hudgens [Hudgens v National Labor Relations Bd., 424 US 507] and Lloyd [Lloyd Corp. v Tanner, 407 US 551], that a privately owned and operated shopping center open to the public does not lose its private character and the First Amendment does not permit the distribution of handbills, can the New York Constitution afford a greater right of freedom of expression?” (SHAD Alliance v Smith Haven Mall, 118 Misc 2d 841, 845, supra.)
Special Term answered that question in the affirmative. It alluded to decisions of a number of sister States, some of which have interpreted their respective State Constitutions so as to permit certain expressive activity at privately owned shopping centers and some of which have held otherwise, and distinguished prior New York Court of Appeals cases involving the purported right of individuals to engage in expressive activity on private property where our Court of Appeals had ruled against the existence of the right. Special Term then adopted the precise reasoning that was rejected by the United States Supreme Court when it refused to compel private property owners to permit the distribution of leaflets under the 1st Amendment, and granted plaintiffs’ cross motion for summary judgment.
As we have already indicated, we are unable to agree with Special Term’s conclusion.
Analysis of the issues before us must begin with a recitation of certain facts and principles which we consider to be irrefutable.
1. The Mall is privately owned, private property, operated for the commercial benefit of Prudential Insurance Company and its tenants and, under well-established principles of law, the property cannot be said to have been dedicated to public use.
2. The defendant is not engaged in performing any functions or services of a governmental nature.
3. The individual plaintiffs are private citizens who are seeking a court-ordered, rent-free outlet on the defendant’s private property for the dissemination of their ideas.
4. No “State action” of any kind is present in this case.
5. Historically, our State’s courts, and particularly the Court of Appeals, have not hesitated to differentiate between the protection afforded by the United States Constitution and the Constitution of the State of New York whe re State action is *207involved. Indeed, it can be said without fear of contradiction that when State action is present our Court of Appeals has been in the forefront when it has been called upon to draw distinctions between our State Constitution and the Federal Constitution (see, e.g., People v Isaacson, 44 NY2d 511; Sharrock v DellBuickCadillac, 45 NY2d 152; Cooper v Morin, 49 NY2d 69, cert denied sub nom. Lombard v Cooper, 446 US 984; People v Elwell, 50 NY2d 231; People v Adams, 53 NY2d 241; People v Ferber, 57 NY2d 256; Bellanca v New York State Liq. Auth., 54 NY2d 228, cert denied 456 US 1006).
6. However, where no State action has been involved our Court of Appeals has refused to hold that the Bills of Rights provisions of the Federal or State Constitution are applicable. The reason is abundantly clear. The constitutional protections contained in the Bills of Rights were adopted to serve as restrictions upon the power of the Fedéral or State Governments — they erect no shield against merely private conduct, however discriminatory or wrong (see, e.g., Matter of Wilson, 59 NY2d 461, 476-477).
7. On two occasions where our Court of Appeals has been called upon to determine whether the constitutional guarantee of freedom of speech imposes upon a private property owner the duty of making its property available to others to enable them to exercise that guarantee, the court has refused to so hold. Thus, in Watchtower Bible & Tract Socy. v Metropolitan Life Ins. Co. (297 NY 339, 342, cert denied 335 US 886), the ministers of Jehovah’s Witnesses sought to distribute their literature door-to-door in “a residential community called Parkchester, which is said to be the largest of its kind in the world”. The Court of Appeals held that a regulation prohibiting the entry into any apartment building for the purpose of canvassing, peddling, soliciting contributions or distributing literature except upon written consent or invitation of a tenant did not violate the free speech provisions of the Federal or State Constitutions. In reaching that conclusion the court said, in part (297 NY 339, 348, supra): “The distribution which this defendant’s regulation inhibits was not on streets, sidewalks or other public or quasi-public places”. This language points up the fact that our Court of Appeals views the Bill of Rights in our State Constitution as the United States Supreme Court views the Bill of Rights in the Federal Constitution, namely, as being directed at governmental action, or its equivalent, in some form. The opinion did not proceed on any balancing of rights analysis in which the “right” of free speech was in that case deemed to be subordinate to the right of a private property owner to control the use of its *208property. Its premise appears to be the same as that adopted by the United States Supreme Court, namely, that individuals have no enforceable right of free speech on someone else’s privately owned property. And, in People v Bush (39 NY2d 529), the Court of Appeals held that defendants, who were union members, were not protected by a constitutional guarantee of freedom of expression when they picketed on private property in front of a store which sold the products of their employer.
The foregoing decisions have prompted the authors of New York Jurisprudence to write (20 NY Jur 2d, Constitutional Law, § 274): “It is a firmly established principle of constitutional law that the state and federal constitutional guaranties of freedom of speech protect the individual against action by governmental authorities, not by private persons.”
8. The “most basic of all the rules of constitutional construction (since it is the rule that all other rules may be said to be designed to implement) is the principle that a constitution is to be given the effect and meaning contemplated by its framers and by the people who adopted it, to be gathered if possible from the plain and ordinary meaning of the words used” (20 NY Jur 2d, Constitutional Law, § 22, and cases cited therein).
9. Just as the decisions of the United States Supreme Court construing the Federal Constitution as it pertains to the guarantee of freedom Of speech do not bind the State courts in their interpretation of parallel provisions in the State Constitution, so, too, the decisions of sister State courts interpreting the Constitutions of their respective States do not bind the New York courts in their interpretation of the free speech provisions of the New York State Constitution.
10. Freedom of speech plays a vitally important role in our system of law and Government. This freedom is necessary to the enjoyment of the benefits of a free society and indispensible to political freedom. However, inviolable as is the right of free speech, it is not an absolute right which may be indiscriminately exercised under all the circumstances and conditions or which may be exercised everywhere.
11. If it is held that the free speech clause of the New York Constitution compels the defendant to make its property available to the plaintiffs for their purposes, it must follow that the defendant will be compelled to make its private property available rent free to every individual, group, or organization, irrespective of the nature of the ideas being advocated and without regard to whether the Mall owners agree or disagree with the ideas espoused by the individual or group. The Constitution does *209not discriminate between those whose ideas are popular and those whose views arouse opposition or dislike or hatred, nor does it guarantee the right of freedom of speech to the former and withhold it from the latter. Hence, if the Constitution is held to require defendant to allow plaintiffs to distribute their literature on defendant’s property, this private property owner may be forced to subsidize causes which arj highly controversial, morally or socially offensive, explosive, or repugnant to the owner, by having to provide their proponents with a rent-free forum. The obvious result is that a number of the property owner’s rights are trammeled upon or disregarded.
Special Term, without discussing the history of our State’s Bill of Rights, declared that the intrusion on the right to privacy of the Mall and its tenants by allowing plaintiffs to distribute their leaflets is minimal. Of course, if the Constitution does not confer the right to exercise free speech on private property, it is irrelevant that the intrusion on the property owner’s rights is minimal. What is more, although in the case of plaintiffs, the intrusion may be minimal, if this court construes the free speech provisions of the New York State Constitution as bestowing the right upon those espousing causes to do so on defendant’s property, the intrusion by other groups may not be so minimal. In the State of Connecticut chaos erupted at the West Farm Mall when the Ku Klux Klan demonstrated there in the wake of a lower court decision to the effect that the mall could not bar such groups from exercising their right of free speech on its premises. People were injured, property was destroyed and the disturbance was not quelled until the West Hartford and New Britain SWAT teams arrived and sealed off most of the mall’s entrances.
In that case the Supreme Court of Connecticut reversed the lower court holding and ruled that the courts of that State could not direct that the right of free speech in the State Constitution may be exercised upon private property consisting of a large regional shopping center, contrary to the wishes of its owners (Cologne v Westfarms Assoc., 192 Conn 48, 469 A2d 1201). However, that decision came too late for those persons who sustained physical injuries and those persons who suffered considerable financial loss because the Klan had been permitted to exercise its claimed right of free speech on the mall property.
12. The time, place and manner restrictions permitted by Special Term impose a burden on the shopping center owner and cannot be enforced by it without cost to the shopping center, e.g., maintenance and clean up of the Mall and/or litigation expenses which will be incurred by the shopping center’s owner if it is *210called upon to defend the reasonableness of the restrictions it adopts. The shopping center will also have to provide additional security to its patrons to prevent confrontations which are inevitable whenever advocates of a cause seek to persuade others of the merits of that cause or when opponents of that cause make their appearance at the shopping center. Moreover, the center will have to assume the risks of property destruction and liability to persons for physical injuries if “things get out of hand”.
With the preceding principles in mind we now proceed to examine the constitutional provisions on which plaintiffs base their claim that they have the right to distribute leaflets on defendant’s private property.
The State Constitution, article I, § 8, reads as follows:
“8. [Freedom of speech and press; criminal prosecutions for libel]
“Every citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of that right; and no law shall be passed to restrain or abridge the liberty of speech or of the press. In all criminal prosecutions or indictments for libels, the truth may be given in evidence to the jury; and if it shall appear to the jury that the matter charged as libelous is true, and was published with good motives and for justifiable ends, the party shall be acquitted; and the jury shall have the right to determine the law and the facts” (emphasis supplied).
Section 9 of article I provides, in relevant part: “No law shall be passed abridging the rights of the people peaceably to assemble and to petition the government, or any department thereof”.
As we have already noted, the most fundamental of all rules of constitutional construction is the principle that a constitution is to be given the effect and meaning contemplated by its framers and by the people who adopted it, to be gathered if possible from the plain and ordinary meaning of the words used.
An examination of the language of the freedom of speech constitutional provision quoted above readily discloses that while the framers thereof proclaimed that every citizen was to have the right to “freely speak, write and publish his sentiments on all subjects” they also made it clear in the very same sentence that the only infringement on that right that the Constitution was designed to prohibit was by the government.
New York State Constitution, article I, the Bill of Rights, was added in 1821. As part of this Bill of Rights the State’s first free *211speech provision appeared. That provision was based directly upon the Federal Constitution, 1st Amendment. Like its Federal counterpart, the New York Bill of Rights was not intended to apply to private conduct, but was intended by its drafters to serve as a limitation on government action. It was noted during the Constitutional Convention of 1821 that the Bill of Rights “is not a bill enumerating the rights of the people, but restricting the power of the legislature” (Carter & Stone, Reports of the Proceedings and Debates of the Convention of 1821, at 172) and that the Bill of Rights was “calculated to restrain useless and improvident legislation” (Carter & Stone, op. cit., at 163). It was further noted during the convention that the Bill’s purpose is “to keep before the eyes of the legislature a brief and paramount declaration of rights beyond which they cannot go” (Carter & Stone, op. cit., at 163).
The New York State Bill of Rights found in NY Constitution, article I, is, in essence, the same as that contained in the first 10 amendments to the Federal Constitution and the purpose of the New York State Bill of Rights is the same as that of the Federal Bill of Rights, namely, to secure and/or preserve certain individual rights against interference by government exercising its awesome powers. Although the language in the New York Constitution differs slightly from that of the United States Constitution, it cannot fairly be denied that the framers of the language of both Bills of Rights chose substantially similar language designed to make it plain that such Bills were intended to protect the people from interference by their governments. Down through the years on numerous occasions the courts have expressed their recognition of the objective sought to be accomplished by the framers.
“The duty of the courts being to construe, not adopt, a constitution, a constitutional restriction is, within its defined limits, to be rigidly enforced according to its letter and its spirit. The courts must enforce the constitution as written, not as they think it might have been written, and must bear in mind that words in a constitution must be taken to have been used with some definite intent and purpose” (20 NY Jur 2d, Constitutional Law, § 25).
Therefore, in interpreting the New York State Constitution as it applies to the facts of this case we are not authorized or empowered to impose our personal concepts of what is “right” or “fair”, or what public policy should be, or to consider whether the provision differently conceived and framed would yield results more consonant with fairness and reason. We take the *212provision as we find it. It is our obligation to take the words of the clause to mean what they must directly and aptly express, in their usual and popular significance. It must be assumed that the authors of the Constitution had a thorough knowledge of the force and extent of the words they employed. It is the approval of the people of the State that gives force to a provision of the Constitution drafted by the convention, and in construing the Constitution the courts must seek the meaning the words convey to an intelligent, careful voter (see, 20 NY Jur 2d, Constitutional Law, § 28).
We consider it rather farfetched to suggest that the words chosen in drafting NY Constitution, article I, § 8, which are clearly aimed at curbing the immense power of the State, would convey to an intelligent, careful voter the notion that the owner of a private, large shopping center which is not exercising governmental powers but is seeking only to advance its commercial interests and those of its tenants, is also governed by the restrictive language “no law shall be passed to restrain or abridge the liberty of speech”.
While it is true that constitutional law is “a progressive science” (see, People v Nebbia, 262 NY 259, 270, affd 291 US 502), and that the Constitution must, of necessity, be viewed as a flexible document to be made applicable to new situations, it does not follow that courts have the right to ignore history, or the letter and spirit of the Constitution to arrive at results which appeal to their individual notions of what form public policy should take. The courts of this State have demonstrated on countless occasions that they are sensitive to, and solicitous of, the rights of its citizens, whether conferred by Constitution or otherwise, and they are under no obligation to ignore the persuasive force of well-reasoned opinions of the United States Supreme Court, which are on all fours, in order to prove that the courts of this State are more progressive than the United States Supreme Court on the subject of freedom of speech. Even though the Supreme Court decisions, mentioned earlier, which are directly on point are not binding on us, we see no escape from the impressive nature of their reasoning or any reason to “go our own way”.
Not surprisingly, extensive research has uncovered no New York cases which have extended any provision of this State’s Bill of Rights to private action between two (or more) private citizens. The lack of any such authority stems from the obvious fact, already noted, that the Bill of Rights simply does not apply *213to such a situation. New York’s constitutional free speech provision has no part to play where a citizen’s speech is curtailed by the acts of another private citizen. This is so whether the curtailing citizen is the owner of a vacant lot, a single-family home, a multiple dwelling, a business office, a small store or small shopping center, or, as in the case at bar, a large shopping center. It is not the size of the party or property which limits or prohibits the exercise of speech but its character, i.e., governmental or nongovernmental, which is determinative of whether or not the limited party is clothed with protection under our Bill of Rights. Once it is established that the prohibition is governmental in nature, i.e., that State action in some form is present, our citizens are clothed with the fullest protections afforded by New York’s Bill of Rights. On the other hand, if no State action is involved, there is nothing for the Bill of Rights to protect against, and its provisions have no role to play in the resolution of a private dispute.
In the instant case, all agree that the defendant owns a large shopping mall in Suffolk County and that in order to promote the commercial interests of the Mall owner and its tenants the owner encourages certain activities of a noncommercial nature on the Mall premises. However, it is undisputed that the property is privately owned and the owner is taxed as a private property owner. The owner of the property has not dedicated any part of it to the public and the owner has not assumed the attributes “of a state-created municipality and the exercise * * * of semi-official municipal functions as a delegate of the State” (see, Lloyd Corp. v Tanner, 407 US 551, 569, supra; Marsh v Alabama, 326 US 501). No doubt, the center attracts a great number of people and, if permitted, plaintiffs could distribute their leaflets to a considerable number of people within a short space of time. But, that is irrelevant because there is no escape from the fact that the shopping center preforms no governmental services and there is nothing in the character of the shopping center which makes it governmental, or the functional equivalent of a government, in nature, so as to bring the plaintiffs within the ambit of the free speech provisions of the Bill of Rights when they enter upon defendant’s private property.
The view that we take is not a startling or reactionary one. It is a view which we believe demonstrates a respect for history and sound precedent. It is a view espoused not only by the United States Supreme Court but by other State courts. For example, in Cologne v Westfarms Assoc. (192 Conn 48, 50, 469 A2d 1201, 1202, supra), the Connecticut Supreme Court, like this court, was called upon to decide “whether a court of this *214state may direct that the rights of free speech and petition in our state constitution may be exercised upon private property consisting of a large regional shopping center, contrary to the wishes of its owners”.
After discussing the decisions handed down on the subject in various States, a majority of the members of the Connecticut court found that the issue was an open one whose outcome was dependent upon the intent of the framers of the Constitution and concluded that Connecticut’s free speech provisions were “ ‘designed as a safeguard against acts of the state and do not limit the private conduct of individuals or persons’ ” (192 Conn 48, 63, 469 A2d 1201, 1209, supra, quoting Lockwood v Killian, 172 Conn 496, 501, 375 A2d 998, 1001). That, as we have shown, is also true of New York’s free speech provision. In ruling that Connecticut’s free speech provisions did not require that the owner of a large regional shopping center permit persons to exercise their right of free speech on its private property the Connecticut court stated (192 Conn 48, 62, 469 A2d 1201, 1208, supra):
“There is nothing in the history of these documents to suggest that they were intended to guard against private interference with such rights. Similarly, a review of their origin discloses no evidence of any intention to vest in those seeking to exercise such rights as free speech and petition the privilege of doing so upon property of others.
“This court has never viewed constitutional language as newly descended from the firmament like fresh fallen snow upon which jurists may trace out their individual notions of public policy uninhibited by the history which attended the adoption of the particular phraseology at issue and the intentions of its authors. The faith which democratic societies repose in the written document as a shield against the arbitrary exercise of governmental power would be illusory if those vested with the responsibility for construing and applying disputed provisions were free to stray from the purposes of the originators. ‘If the words have a doubtful meaning, or are susceptible of two meanings, they should receive that which will effectuate the intent of the framers of the Constitution and the general intent of the instrument.’ Borino v. Lounsbury, 86 Conn. 622, 625, 86 A. 597 (1913).”
In arriving at its conclusion herein, Special Term did not discuss the objective sought to be accomplished by the New York State Bill of Rights. Rather, Special Term seems to have taken the United States Supreme Court’s statement of its recognition *215of the fact States are permitted to confer greater freedom of expression on their citizens than does the United States Constitution as an irresistable invitation to do so. Because the courts of several States, which do not require the presence of State action for their constitutions to afford greater freedom of expression rights than the 1st Amendment, have departed from the rulings adopted by the Supreme Court in construing the 1st Amendment, Special Term concluded that New York State should follow a similar course in this matter.
In so doing, Special Term merely adopted the argument advanced by plaintiffs which boils down to the following: “Plaintiffs do not contend that the State Constitution must be applied to private property as a general principle. Rather, plaintiffs contend that this shopping center cannot reasonably be viewed as a private space despite its private ownership. Having been operated and designed as the functional equivalent of a town center, the shopping center cannot escape the town’s obligation to accommodate free speech under the State Constitution.”
It will be noted that plaintiffs recognize that it is “the town’s obligation to accommodate free speech under the State Constitution” (emphasis added). But, they seek to impose the town’s obligation on the private property owner by arguing that the private property owner operates his property “as the functional equivalent of a town center”. In short, starting with the premise that the Smith Haven Mall has become the equivalent of a town center, plaintiffs argue that this requires that the Mall be treated as though it is public property for State constitutional free speech purposes. We do not believe that we can, in common sense and good reason, extend constitutionally protected free speech to privately owned shopping centers merely because the public is invited, and encouraged, to enter upon the property of such centers for the purpose of doing business. One cannot, by the mere act of waving the magic wand of “functional equivalent” over the Smith Haven Mall, convert it from private property which is used for commercial purposes into public property which falls under the interdiction of the Constitution of the State. We turn to the words of the United States Supreme Court written in response to the very argument presented by plaintiffs herein (Lloyd Corp. v Tanner, 407 US 551, 568-570, supra).
“Respondents contend, however, that the property of a large shopping center is ‘open to the public,’ serves the same purposes as a ‘business district’ of a municipality, and therefore has been dedicated to certain types of public use. The argument is that such a center has sidewalks, streets, and parking areas which *216are functionally similar to facilities customarily provided by municipalities. It is then asserted that all members of the public, whether invited as customers or not, have the same right of free speech as they would have on the similar public facilities in the streets of a city or town.
“The argument reaches too far. The Constitution by no means requires such an attenuated doctrine of dedication of private property to public use. The closest decision in theory, Marsh v. Alabama, supra, involved the assumption by a private enterprise of all of the attributes of a state-created municipality and the exercise by that enterprise of semi-official municipal functions as a delegate of the State. In effect, the owner of the company town was performing the full spectrum of municipal powers and stood in the shoes of the State. In the instant case there is no comparable assumption or exercise of municipal functions or power.
“Nor does property lose its private character merely because the public is generally invited to use it for designated purposes. Few would argue that a free-standing store, with abutting parking space for customers, assumes significant attributes merely because the public is invited to shop there. Nor is size alone the controlling factor. The essentially private character of a store and its privately owned abutting property does not change by virtue of being large or clustered with other stores in a modern shopping center. This is not to say that no differences may exist with respect to government regulations of rights of citizens arising by virtue of the size and diversity of activities carried on within a privately owned facility serving the public. There will be, for example, problems with respect to public health and safety which vary in degree and in the appropriate government response, depending upon the size and character of a shopping center, an office building, a sports arena, or other large facility serving the public for commercial purposes. We do say that the Fifth and Fourteenth Amendment rights of private property owners, as well as the First Amendment rights of all citizens, must be respected and protected. The Framers of the Constitution certainly did not think these fundamental rights of a free society are incompatible with each other. There may be situations where accommodations between them, and the drawing of lines to assure due protection of both, are not easy. But on the facts presented in this case, the answer is clear.
“We hold that there has been no such dedication of Lloyd’s privately owned and operated shopping center to public use as to entitle respondents to exercise therein the asserted First Amendment rights.”
*217Where is the flaw in the foregoing reasoning? And where can this court find a sound legal basis for holding, in the circumstances of this case, where it is clear that the private enterprise has not assumed the attributes of a State-created municipality and the enterprise is not exercising semiofficial municipal functions as a delegate of the State, that the drafters of the New York Bill of Rights meant to bestow a broader right of free speech on its citizens than did the drafters of the Federal Bill of Rights?
To sum up, unless a citizen’s exercise of free speech is impaired by a governmental act or its equivalent, the Bill of Rights simply does not come into play and that fact is not altered by the nature (person, partnership, corporation) or size of the offending private citizen. Inasmuch as the Bill of Rights was not intended to be applicable to private conduct, it is of no moment whether or not the Mall can be characterized as the functional equivalent of a town center.
Although we are not required either to follow or to repudiate the decisions of the courts of sister States when we interpret our own Constitution, or even to discuss them, we believe it advisable to comment on the California holding in Robins v Prune-yard Shopping Center (23 Cal 3d 899, 592 P2d 341), inasmuch as the members of our court constituting the majority herein consider it significant.
In the Robins case (supra), suit was brought against the owners of a private shopping center for an injunction to prevent denial of use of the premises for soliciting signatures for a petition to the Government. By a vote of 4 to 3, the Supreme Court of California ordered that the shopping center owner “be enjoined from denying access to circulate the petition” (23 Cal 3d 899, 911, 592 P2d 341, 348, supra). The holding is summed up in these words (23 Cal 3d 899, 902, 592 P2d 341, 342, supra): “we hold that the soliciting at a shopping center of signatures for a petition to the government is an activity protected by the California Constitution”.
It is noteworthy that in reaching that conclusion the California Supreme Court gave absolutely no recognition to the fundamental principle, discussed above, which both the United States Supreme Court and the courts of this State have announced and followed down through the years, namely, that the guarantees of freedom of speech contained in the Federal and New York State Bills of Rights protect the individual against action by governmental authorities, and not by private persons, and that unless there is State action present, or the private person performs, in
*218effect, “the full spectrum of municipal powers [so as to stand] in the shoes of the State”, the constitutional guarantee of free speech does not come into play (Lloyd Corp. v Tanner, 407 US 551, 569, supra). The California court did not state or hold that the shopping center owner was exercising any powers usually exercised by government. Nor did it find that State action or its equivalent was present. Rather, the California court chose not to require a showing of State action in order to trigger the applicability of its Constitution. It spoke of the right of society to impose restraints on private property owners and of the importance of free speech in the State of California and concluded its opinion with these words (23 Cal 3d 899, 911, 592 P2d 341, 347-348, supra): “A handful of additional orderly persons soliciting signatures and distributing handbills in connection therewith, under reasonable regulations adopted by defendant to assure that these activities do not interfere with normal business operations * * * would not markedly dilute defendant’s property rights”.
Thus, the California court appears to have founded its decision on the premise that under the California Constitution no showing of State action was necessary and that what was involved in the Robins case (supra) was simply a balancing of rights, i.e., that of free speech versus that of private property or privacy. As we have already said, Special Term in this case appears to have taken a similar course in arriving at its decision. In that balancing equation, the California court and Special Term deemed the free speech right to be paramount, but subject to regulation. There is an underlying difficulty with, or weakness in, our adopting and applying that approach to this case. As we have previously noted, a balancing of conflicting rights is not to be embarked upon until it is established that there are conflicting rights. The fundamental issue to be decided in this case is whether the freedom of speech right found in the New York State Constitution applies on private shopping center property. Until it is demonstrated that plaintiffs have such a right there is nothing to balance. So if, as we say, the New York State Constitution does not bestow such a right, no balancing of rights is involved. Simply stated, the leafleteer has no enforceable right of free speech on private property. By contrast the private property owner does have property and privacy rights which he can enforce against the leafleteer.
As noted earlier, in the Watchtower case (297 NY 339, cert denied 335 US 886, supra), our Court of Appeals did not adopt a balancing of interests analysis. It proceeded on the basis that the private property owner was not under any constitutional *219compulsion to allow leafleteers to use its property as a forum for the dissemination of their ideas.
In short, we read the California case as being based on a premise we cannot accept, namely, that notwithstanding the absence of State action in some form, individuals have a constitutional right of free speech on private property merely because the owner has invited large numbers of the general public to come onto the property. That kind of reasoning has no support in the language of the New York Constitution and the cases which have interpreted the provisions of our Bill of Rights. Such reasoning, carried to its logical extreme, would mean that the public can demand the right to engage in expressive activities on the property of every establishment which is open to the public and which attracts a considerable number of patrons. That may well be a noble policy for our State to have, but if such a policy is to be adopted, the initiative must come from the Legislature. It is not for the courts to proclaim the existence of such policy by extending the Constitution beyond its proper bounds.
What is more, although the California court made reference to the free speech provision of its State Constitution, as well as the right to petition provision, the case dealt with the right of petition. California Constitution, article 1, § 3 declares: “The people have the right to * * * petition government for redress of grievances”. Unlike our constitutional provision, that language says nothing to the effect that “[n]o law shall be passed abridging the rights of the people * * * to petition the government” (NY Const, art I, § 9). Therefore, the California Constitution right of petition clause is considerably broader than that of our State and, in the eyes of the majority of that State’s highest court, its language warranted the conclusion (1) that the right to petition in California “is * * * vital to a basic process in the State’s constitutional scheme — direct1 initiation of change by the citizenry through initiative, referendum, and recall” (Robins v Pruneyard Shopping Center, 23 Cal 3d 899, 907-908, 592 P2d 341, 345, supra), and (2) that such right should be allowed on the private property of a shopping center. While the broad language of the petition provision enabled the California court to avoid any State action requirement and make the quantum leap to a balancing of rights, our Constitution does not permit us to do so.
It should also be observed that the subsequent decision of the United States Supreme Court in PruneYard Shopping Center v Robins (447 US 74), does not detract one whit from the argument we have put forth. After the Supreme Court of California *220had ruled that the individuals who wished to gather petitions on the shopping center’s property had a State constitutional right to do so, the owners of the shopping center appealed to the United States Supreme Court claiming that the California court’s determination violated the shopping center owners’ property rights under the 5th and 14th Amendments or their free speech rights under the 1st and 14th Amendments. The Supreme Court rejected those contentions.
Obviously, once the California Supreme Court had interpreted its Constitution as bestowing the right on individuals to gather their petitions on private property, the only question left for the United States Supreme Court was whether or not a proper balance had been struck between the conflicting rights of the individuals and the property owners. Such a balance was found to exist. The Supreme Court held that the individuals could exercise the right of speech which the California court had said they possessed under the State Constitution without violating any of the shopping center owner’s Federal constitutional rights. But, the United States Supreme Court did not reverse its previous decision in the Lloyd case (407 US 551, supra), or, in any way, hint that the United States Constitution conferred any free speech rights on the individuals to solicit signatures for their petitions on the private property of the shopping center. The California court had ruled that the individuals had that right and the United States Supreme Court was bound to start its reasoning process with such right having been established.
The reasoning of the Supreme Court of California in the Robins case (supra), which is predicated on an unacceptable premise vis-á-vis our Constitution, is certainly far less persuasive than that of the United States Supreme Court in the Lloyd case (supra), which is founded on time-honored principles of constitutional law.
The conclusion we have reached does not mean that now that large shopping centers have sprung up on our landscape, there may not be good cause for the State, in the exercise of its police power, to extend, in some fashion, the citizens’ right to exercise freedom of speech on the property of such centers. But, that calls for a delicate balancing of interests, and that balance, as we have said, must be struck by the Legislature rather than the courts. Plaintiffs’ “right” to have a forum available to them for dissemination of their leaflets must be reconciled with defendant’s rights to realize the full potential of the investment made in its property without significant economic loss or other risk, and the defendant’s further interest in not being forced to *221jeopardize its free speech rights by forcing it to allow its property to be used to advance political or social causes to which the defendant may be opposed.
In Murphy v American Home Prods. Corp. (58 NY2d 293), a majority of the Court of Appeals refused to adopt what it conceded was an emerging view concerning a cause of action in tort for the abusive or wrongful discharge of an employee holding that any such change is best left to the Legislature. In so holding, Judge Jones observed (p 302): “Both of these aspects of the issue, involving perception and declaration of relevant public policy * * * are best and more appropriately explored and resolved by the legislative branch of our government. The Legislature has infinitely greater resources and procedural means to discern the public will, to examine the variety of pertinent considerations, to elicit the views of the various segments of the community that would be directly affected and in any event critically interested, and to investigate and anticipate the impact of imposition of such liability * * * If the rule * * * is to be tempered, it should be accomplished through a principled statutory scheme, adopted after opportunity for public ventilation, rather than in consequence of judicial resolution of the partisan arguments of individual adversarial litigants”.
Such an attitude or approach is not limited to new causes of action. For, as stated by the Connecticut court in Cologne v Westfarms Assoc. (192 Conn 48,_, 469 A2d 1201,1210, supra): “It is not the role of this court to strike precise balances among the fluctuating interests of competing private groups which then become rigidified in the granite of constitutional adjudication. That function has traditionally been performed by the legislature, which has far greater competence and flexibility to deal with the myriad complications which may arise from the exercise of constitutional rights by some in diminution of those others * * * Unlike first amendment liberties which occupy a preferred status in our constitutional framework * * * property rights or economic interests have long been regarded as subject to reasonable regulation in promotion of the general welfare. For the court to assume such a regulatory function, however, would relegate the legislature to a subordinate role in our governmental scheme. Statutes would become largely obsolete if courts in every instance of the assertion of conflicting constitutional rights should presume to carve out in the immutable form of constitutional adjudication the precise configuration needed to reconcile the conflict. If, as the plaintiffs contend, the development of large suburban shopping centers has greatly diminished opportunities for political advocacy in the public streets of *222downtown areas and other public places, the problem should be presented to the legislature. We cannot presume that that body has any less concern for political liberty than this court.”
So it is in the situation presented to us by this case. If, upon consideration of the relative interests of the parties involved, the Legislature finds that the public policy of this State requires that individuals such as plaintiffs be afforded a rent-free forum for the dissemination of their ideas upon the private property of some or all of its citizens, that body can enact reasonable regulations so providing. However, any infringement upon the property rights of the citizenry of the State should not be brought about on an ad hoc basis by the courts telling the owner of the property to adopt its own standards of reasonableness which will, in all likelihood, have to be reviewed in subsequent litigation.
For the reasons set forth above, we vote to reverse the order and judgment appealed from, to grant defendant’s motion for summary judgment, deny plaintiffs’ cross motion for the same relief and to declare that plaintiffs have no constitutional right to distribute leaflets on the defendant’s property contrary to the wishes of the defendant.
Gibbons, J. P., and Eiber, J., concur with Brown, J; Niehoff, J., dissents and votes to reverse the order and judgment and, inter alia, to declare that the plaintiffs have no constitutional right to distribute leaflets on the defendant’s property, contrary to the defendant’s wishes, with an opinion, in which Rubin, J., concurs.
Order and judgment (one paper) of the Supreme Court, Suffolk County, dated April 4,1983, affirmed, with costs payable by the appellant.